Citation Nr: 1242616	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-33 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The appellant had active service from March 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a TDIU.  TDIU is warranted when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities alone, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  In the present case, service connection is currently in effect for sleep apnea associated with residuals of nasal septal trauma, rated as 50 percent disabling; loss of sense of smell associated with residuals of nasal septal trauma, rated as 10 percent disabling; residuals of nasal septal trauma, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and left ear hearing loss, rated at a noncompensable rating.

However, the Board finds that there is an issue intertwined with the issue of TDIU.  During his June 2012 hearing before the Board, the Veteran asserted that in addition to his service-connected disabilities, a psychiatric disorder manifested by depression, anxiety, irritability and inability to concentrate prevents him from working.  He claims that this psychiatric disability is a condition secondary to his service-connected sleep apnea.  In fact, the record reflects that he filed a claim for service connection for depression secondary to service-connected sleep apnea in September 2011.  On April 30, 2012, the Veteran was issued notice of RO denial of service connection for an adjustment disorder with mixed anxiety and depression associated with sleep apnea.  A VA computer locator system (VACOLS) reflects that a notice of disagreement as to this matter was received on May 12, 2012.  The record does not reflect that a statement of the case has been issued on this matter, as required by 38 C.F.R. § 19.26 (2012).  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, because a service connection claim remains pending before the RO, it would premature for the Board to adjudicate the TDIU claim.  See 38 C.F.R. § 19.31 (2012); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case in response to the notice of disagreement received on May 12, 2012 with the denial of service connection for a psychiatric disability, to include as secondary to service-connected disability, in an April 2012 rating decision, notice of which was issued on April 30, 2012.  The Veteran and his representative must be provided the appropriate period of time to respond.  Only if a timely substantive appeal as to such matter is received, should it be forwarded to the Board for appellate consideration.

2.  Following adjudication of the pending service connection claim for a psychiatric disorder claimed as secondary to service-connected sleep apnea, the RO should develop the TDIU claim as necessary, including providing an examination to determine whether service-connected disabilities, considered in combination, preclude securing or following a substantially gainful occupation.  All indicated tests and studies should be conducted and all findings described.  The examiner should elicit a history of relevant symptoms from the Veteran.  The claims files must be made available to the examiner for review and the examination report should reflect that such review was accomplished.  The examiner should address whether it is at least as likely as not (50 percent or greater probability), that all service-connected disabilities, considered in combination, preclude securing or following a substantially gainful occupation, considering the Veteran's education and occupational experience, but without consideration of his age.  A rationale for the opinion given should be provided.

2.  Following the above, the RO should review the relevant evidence and adjudicate the TDIU claim.  If the desired benefit is not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause may have adverse consequences on this claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



